Citation Nr: 0406407	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-19 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  

WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran served on active duty from July 1941 to December 
1945 and from November 1950 to May 1966.  He died in January 
2001 and the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating action by the RO 
that denied entitlement to service connection for the cause 
of the veteran's death.  In July 2003 the appellant appeared 
and gave testimony at a hearing before the undersigned at the 
RO.  A transcript of this hearing is of record.  

At the July 2003 hearing the appellant indicated that she 
wished to claim entitlement to compensation benefits for the 
veteran's death under the provisions of 38 U.S.C.A. § 1151.  
This issue has not been adjudicated by the RO and it is 
referred to the RO for appropriate action.


REMAND

VA is required to provide notice to claimants of what 
evidence is needed to substantiate the claim, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  VA has undertaken to inform claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2003).  These notice requirements are not met unless VA can 
point to a specific document in the claims folder.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has not received the required notice.

VA is obliged to a medical opinion when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The veteran's death certificate indicates that he died in 
January 2001, at the age of 68, due to respiratory failure 
due to pneumonia and chronic obstructive pulmonary disease.  
The appellant contends, essentially, that the veteran's death 
was the result of chronic respiratory problems that had their 
onset with a bout of pneumonia that occurred during service 
in early 1943.  Service medical records show treatment for 
respiratory conditions but do not document pneumonia.  

The appellant has testified that the veteran had continuous 
respiratory problems from the time of his service from 
service.  A medical opinion is necessary because, although 
the appellant is competent to report the symptoms she 
observed, she is not competent to link the fatal respiratory 
disorders to respiratory diseases noted in service.  She is 
also not competent to diagnose pneumonia during service.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  


In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1.  The RO should provide the appellant 
with the notice required by 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2003).  The RO should take 
the necessary steps to obtain treatment 
records identified by the appellant in 
response to this notice.

2.  Then the claims folder should be 
reviewed by a physician.  After review of 
the record the physician should provide 
an opinion, with rationale, as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
disorder of service onset caused or 
contributed to the veteran's death in 
January 2001.  

The case should then be returned to this Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

